Name: Council Regulation (EEC) No 1352/90 of 14 May 1990 fixing rice prices for the 1990/91 marketing year
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 28 . 5 . 90 Official Journal of the European Communities No L 134 / 17 COUNCIL REGULATION (EEC) No 1352 / 90 of 14 May 1990 fixing rice prices for the 1990/ 91 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 1418 /76 of 21 June 1976 on the common organization of the market in rice (' J , as last amended by Regulation (EEC) No 1806 / 89 ( 2 ), and in particular Article 3 ( 3 ) thereof, Having regard to the proposal from the: Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas the markets and prices policy , based on modern farms , is the main instrument of the incomes policy in agriculture ; whereas full advantage cannot be drawn from such a policy unless it is integrated into the common agricultural policy as a whole , including a dynamic social and structural policy and the application of the rules on competition contained in the Treaty ; Whereas the intervention price for paddy rice must be fixed at a rate which takes account of the policy in respect of rice production , with a view to the uses to which it is put ; Whereas the target price for husked rice must be derived from the intervention price for paddy rice , in accordance with the criteria set out in Article 4 ( 3 ) of Regulation (EEC) No 1418 /76 ; Whereas , for the products referred to in this Regulation , the application of the criteria for the fixing of the different prices and the application of the measures provided for in respect of the exchange rates to be applied in agriculture entail fixing those prices at the levels indicated below ; Whereas , under Article 68 of the Act of Accession of Spain and Portugal , prices in Spain were set at a level differing from that of the common prices ; whereas , pursuant to Article 70 ( 1 ) of the Act , these prices should be aligned with the common prices in annual steps at the beginning of each marketing year ; whereas the rules on this alignment laid down give the Spanish prices set below , HAS ADOPTED THIS REGULATION: Article 1 For the 1990 / 91 marketing year , rice prices shall be as follows : 1 . Community of Ten : ( a ) intervention price , paddy rice : ECU 314,19 per tonne ; (b ) target price , husked rice : ECU 546,88 per tonne . 2 . Spain : ( a ) intervention price , paddy rice : ECU 292,41 per tonne ; (b ) target price , husked rice : ECU 546,88 per tonne . Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities . It shall apply from 1 September 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member , States . Done at Brussels , 14 May 1990 . For the Council The President D. J. O'MALLEY (') OJ No L 166 , 25 . 6 . 1976 , p. 1 . ( 2 ) OJ No L 177 , 24 . 6 . 1989 , p. 1 . ( 3 ) OJ No C 49 , 28 . 2 . 1990 , p. 16 . ( 4 ) OJ No C 96 , 17 . 4 . 1990 . ( s ) OJ No C 112 , 7 . 5 . 1990 , p. 34 .